DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 24 February 2022, Applicant did not amend the claims.  Claims 1-7 are pending.  
Restriction/Election
The examiner acknowledges Applicant’s election without traverse of the following three species: (1) triethyl citrate, as the plasticizer; (2) ammonia, as the neutralizer; and (3) acetaminophen, as the drug.
At this juncture, the examiner notes that his search located relevant prior art directed to the following non-elected species of drug: duloxetine.  Accordingly, the election-of-species requirement concerning the drug is withdrawn as to between duloxetine and acetaminophen only.
Claims 1-7 are considered below.  
Claim Objection
Claim 5 is objected to based on the following informality:  Near the beginning of line 2 of the claim, there is an extraneous “3” immediately after the “1”.  Applicant is required to delete the “3.”  
Claim Rejection - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5,508,276) in view of Maruyama (US 2018/0015045 A1).  
Anderson is directed to a superior enteric formulation of an antidepressant drug that is in the form of enteric pellets of which the enteric layer comprises hydroxypropylmethylcellulose acetate succinate (HPMCAS).  Abstract.  
Anderson discloses that HPMCAS (hypromellose acetate succinate) is a preferred polymer for use in enteric layers and coatings (column 5, lines 43-65), and it is preferably applied in the form of an aqueous solution that includes ammonia as the neutralizer to improve the smoothness and coherency of the resulting layer or coating.  Column 6, lines 36-58.  
Anderson additionally discloses “[i]t is advisable to reduce the average particle size of the enteric polymer to the range from about 1 µm to about 5 µm, preferably no larger than 3 µm.”  Column 6, lines 12-14.  The examiner notes that the foregoing particle size range is overlapped by the corresponding range recited in claim 2 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Anderson discloses that for aqueous formulations of HPMCAS, the preferred plasticizer is triethyl citrate.  Column 7, lines 6-10.  
Application of the enteric layer to drug-containing pellets (cores) is generally accomplished using fluid-bed equipment, which involves spraying (coating) and warm air drying.  Column 7, lines 29-35; column 4, lines 29-34.  
However, Anderson is silent regarding the degree of molar substitution of hydroxypropoxy groups in the HPMCAS.  As explained below, Maruyama compensates for this deficiency.
Maruyama is directed to enteric coatings for hard gelatin capsules.  Abstract.  
Maruyama teaches that the coating is applied in the form of a neutralized aqueous solution of HPMCAS.  Abstract; see also paras. [0037]-[0040].  
Maruyama additionally teaches that “[t]he molar substitution with a hydroxypropoxy group per anhydroglucose unit of the HPMCAS is not particularly limited, and is preferably 0.1 to 1.0, more preferably 0.1 to 0.8, and even more preferably 0.15 to 0.28.”  (Emphasis added) Paragraph [0028].  
The examiner notes that acetaminophen is identified as suitable drug in paragraph [0051] of Maruyama.
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated to modify Anderson by engaging in experimentation within the MPEP § 2144.05(I) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”).  Two of the three hydroxypropoxy molar substitution ranges taught in paragraph [0028] of Maruyama are overlapped by the corresponding ranges recited in claims 1 and 7.  MPEP § 2144.05(I) (quoted supra); see also MPEP § 2123(II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  
In the alternative, the foregoing disclosure and teachings support the examiner’s conclusion that (i) hydroxypropoxy molar substitution ranges for HPMCAS of 0.1 to 1.0 and, more preferably, 0.1 to 0.8, were known in the prior art of enteric polymers (Maruyama), (ii) a person skilled in the art could have readily selected various points within those ranges, and (iii) the ensuing combination would have yielded nothing more than predictable results.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976); see also MPEP § 2143.02.  
In sum, claims 1-7 are prima facie obvious.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” grantedby a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van 
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. Aweb-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. 10,493,161 alone or in view of Anderson (US 5,508,276) and Chen (“Hypromellose Acetate Succinate” in Handbook of Pharmaceutical Excipients, Sixth Edition (2009) 330-332).
The conflicting claims (the claims of the ’508 patent) are directed in part to a solution for spray drying.  That solution comprises hypromellose acetate succinate (HPMCAS) having a hydroxypropoxy molar substitution (MS) of 0.40 to 1.50, a solvent, and a drug.  Conflicting claim 1.  The examiner notes that the foregoing MS range is overlapped by the corresponding range recited in claims 1 and 7 of the present application.  MPEP § 2144.05(I) (quoted supra).  Water is identified as an appropriate solvent in conflicting claim 3.  As explained below, Anderson and Chen compensate for any deficiencies in the conflicting claims, particularly those concerning particle size, plasticizers, neutralizers, and the process steps of coating and drying.
Anderson teaches that HPMCAS is a preferred polymer for use in enteric layers (column 5, lines aqueous solution that includes ammonia as the neutralizer to improve smoothness and coherency.  Column 6, lines 36-58.  Anderson additionally teaches “[i]t is advisable to reduce the average particle size of the enteric polymer to the range from about 1 µm to about 5 µm, preferably no larger than 3 µm.”  Column 6, lines 12-14.  The examiner notes that the foregoing particle size range is overlapped by the corresponding range recited in claim 2 of the present application.  MPEP § 2144.05(I) (quoted supra).  Anderson teaches that for aqueous formulations of HPMCAS, the preferred plasticizer is triethyl citrate.  Column 7, lines 6-10.  Application of the enteric layer to drug-containing pellets (core) is generally accomplished using fluid-bed equipment, which involves spraying and warm air drying.  Column 7, lines 29-35; column 4, lines 29-34.  
Similarly, Chen teaches that aqueous solutions of HPMCAS (fine particle size) can be used as enteric film coatings for tablets or granules, and that those solutions include a plasticizer, typically triethyl citrate.  Page 330 at Sections 4, 6, and 7.  SEM 1 in Section 9 shows that the fine grade particles have a size of approximately 5 µm.  Page 330.  
In sum, it is appropriate to reject claims 1-7 on the ground of nonstatutory obviousness-type double patenting.
Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11,141,381 alone or in view of Anderson (US 5,508,276) and Chen (“Hypromellose Acetate Succinate” in Handbook of Pharmaceutical Excipients, Sixth Edition (2009) 330-332).
The conflicting claims (the claims of the ’381 patent) are directed in part to an enteric composition for a hard capsule.  That composition comprises hypromellose acetate succinate water.  Conflicting claim 1.  The examiner notes that the foregoing MS range is overlapped by the corresponding range recited in claims 1 and 7 of the present application.  MPEP § 2144.05(I) (quoted supra).  Conflicting claim 3 discloses that ammonia is present in the composition, where it serves as a neutralizer.  As explained below, Anderson and Chen compensate for any deficiencies in the conflicting claims, particularly those concerning particle size, plasticizers, and the process steps of coating and drying.
Anderson teaches that HPMCAS is a preferred polymer for use in enteric layers (column 5, lines 43-59), and it is preferably applied in the form of an aqueous solution that includes ammonia as the neutralizer to improve smoothness and coherency.  Column 6, lines 36-58.  Anderson additionally teaches “[i]t is advisable to reduce the average particle size of the enteric polymer to the range from about 1 µm to about 5 µm, preferably no larger than 3 µm.”  Column 6, lines 12-14.  The examiner notes that the foregoing particle size range is overlapped by the corresponding range recited in claim 2 of the present application.  MPEP § 2144.05(I) (quoted supra).  Anderson teaches that for aqueous formulations of HPMCAS, the preferred plasticizer is triethyl citrate.  Column 7, lines 6-10.  Application of the enteric layer to drug-containing pellets (core) is generally accomplished using fluid-bed equipment, which involves spraying and warm air drying.  Column 7, lines 29-35; column 4, lines 29-34.  
Similarly, Chen teaches that aqueous solutions of HPMCAS (fine particle size) can be used as enteric film coatings for tablets or granules, and that those solutions include a plasticizer, typically triethyl citrate.  Page 330 at Sections 4, 6, and 7.  SEM 1 in Section 9 shows that the fine grade particles have a size of approximately 5 µm.  Page 330.  
In sum, it is appropriate to reject claims 1-7 on the ground of nonstatutory obviousness-type 
Conclusion
Claims 1-7 are rejected.  
Claim 5 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
25 March 2022



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611